EXHIBIT 10.38

 

    Certain confidential information contained in this document, marked by
brackets and asterisks, has been omitted pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended, and has been filed separately with the Securities and Exchange
Commission.

 

DATED

 

14th October 2005

 

(1) ISIS INNOVATION LIMITED

 

And

 

(2) SEQUENOM INC.

 

EXCLUSIVE LICENCE OF TECHNOLOGY

(ISIS PROJECT No. 046)



--------------------------------------------------------------------------------

THIS AGREEMENT is made on 14th October 2005

 

BETWEEN:

 

  (1) ISIS INNOVATION LIMITED (Company No. 2199542) whose registered office is
at University Offices, Wellington Square, Oxford OX1 2JD, England
(the “Licensor”); and

 

  (2) SEQUENOM INC., a Delaware Corporation, whose principal place of business
is at 3595 John Hopkins Court, San Diego, CA 92121-1331, USA (the “Licensee”).

 

BACKGROUND:

 

The Licensor wishes to licence the Licensed Technology, and the Licensee wishes
to acquire a licence to the Licensed Technology, on the terms of this agreement.

 

AGREEMENT:

 

1. Interpretation

 

Words and expressions used in this agreement have the meaning set out in
schedule 1 of this agreement.

 

2. Grant of Licence

 

2.1 The Licensor grants to the Licensee a licence in the Territory to develop,
make, have made, use and have used and Market and have Marketed the Licensed
Product in the Field. Subject only to clause 4.2, the Licence is exclusive and
the Licensor will not during the duration of this agreement itself exploit, or
license any third party to exploit, the Licensed Technology or any part thereof
in the Territory, save as expressly permitted pursuant to clause 4.2 of this
agreement, and save as expressly excepted in the definition of Field.

 

2.2 The Licensor agrees to notify the Licensee of any additional territories,
other than the Territory, that become available for licensing the Licensed
Technology. The Licensee shall inform the Licensor in writing within […***…] of
such notification if it wishes to enter into negotiations to extend the
Territory to include the additional territories. If the Licensor does not
receive any written notification within […***…] period, the Licensor shall be
free to assume that the Licensee does not wish to extend the Territory and the
Licensor may seek to grant licences in the additional territories to any third
party.

 

2.3 The Licensor further grants the Licensee an exclusive option to negotiate a
further licence on reasonable commercial terms in respect of any Licensor’s
Improvements made after the second anniversary of this agreement provided that:

 

  2.3.1  the Licensor shall notify the Licensee in writing when it becomes aware
of any such Licensor’s Improvements; and,

 

  2.3.2  the Licensee shall inform the Licensor in writing within […***…] if it
wishes to enter into negotiations.

 

The Licensor shall not enter into a licence with any third party for a period of
[…***…] after receiving notification under clause 2.3.2. If the Licensor does
not receive any notification under clause 2.3.2, the Licensor shall be free to
assume that the Licensee

 

*** Certain confidential information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

 

2



--------------------------------------------------------------------------------

does not wish to negotiate a further licence and the Licensor may seek to
commercialise the relevant Licensor’s Improvement in collaboration with any
third party.

 

2.4 The Licensee may grant sub-licences provided that:

 

  2.4.1  the sub-licensee has obligations at least as restrictive as those set
forth herein to the Licensee as the Licensee has to the Licensor under this
agreement, except where it is not legally possible to include such obligations
in the sub-licence, and excluding any economic term, which shall be freely
negotiated between the Licensee and sub-licensee; and

 

  2.4.2  immediately following the grant of each sub-licence, the Licensee
notifies the Licensor in writing of the name and address of the sub-licensee,
the technology sub-licensed, the intended field and/or applications sub-licensed
and the duration of the sub-licence; and

 

  2.4.3  the Licensor’s prior written consent (such consent not to be
unreasonably withheld) shall be required for the grant of any sub-licence of any
of the Licensed Technology by the Licensee […***…].

 

2.5 Where the sub-licensee […***…] the Licensee that, in the event that the
Licence terminates, the Licensor […***…] agrees with the Licensee:

 

  2.5.1  the Licensee […***…]; and

 

  2.5.2  the Licensor shall be […***…].

 

2.6 As soon as is reasonably possible after the date of this agreement, the
Licensor will, at the Licensor’s cost, supply the Licensee with the Documents.

 

3. Improvements

 

3.1 The Licensor will communicate in writing to the Licensee within a reasonable
time all Licensor’s Improvements.

 

3.2 The Licensee acknowledges and agrees that all Intellectual Property Rights
in the Licensor’s Improvements belong to the Licensor.

 

3.3 The Licensee will communicate in writing to the Licensor within a reasonable
time all Licensee’s Improvements.

 

3.4 The Licensor acknowledges and agrees that all Intellectual Property Rights
in the Licensee’s Improvements belong to the Licensee.

 

*** Certain confidential information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

 

3



--------------------------------------------------------------------------------

4. Licence Back

 

4.1 The Licensee grants the Licensor a perpetual, royalty-free licence to grant
the University and every employee, student and individual appointed by the
University the licence set out in clause 4.2.

 

4.2 The Licensor has granted and, in respect of Licensee’s Improvements, will
grant, to the University a non-transferable, perpetual, royalty-free licence for
the University and every employee, student and appointee of the University to
use and (subject to clause 4.3 below) to publish the Licensed Technology and the
Licensee’s Improvements solely for Non-Commercial Use.

 

4.3 The Licensor will request the University to give to the Licensee in advance
a written outline of any material related to the Licensed Technology or the
Licensee’s Improvements intended for publication. The Licensee may request that
publication be delayed:

 

  4.3.1  for a period of no longer than three months from the date of
notification in respect of the Licensed Technology if such delay is necessary in
order to protect the Licensed Technology; or

 

  4.3.2  for any reasonable period that may be longer than three (3) months
given the circumstances in respect of any Licensee’s Improvement if such delay
is necessary in order to protect the Licensee’s Improvements.

 

If no request for delay is received within […***…] of the date of the written
notification, the University will be free to assume that the Licensee has no
objection to the proposed publication.

 

5. Filing and Maintenance

 

5.1 The Licensor will take all steps necessary to prosecute and maintain and
renew the Application in the Territory and any patent(s) resulting from or in
connection with it, including but not limited to the timely payment of any
applicable fees or expenses (including but not limited to lawyers’ and patent
agents’ fees and expenses).

 

5.2 The Licensee will reimburse the Licensor for all outgoings incurred and paid
by the Licensor under clause 5.1 above (including but not limited to lawyers’
and patent agents’ fees and expenses) within 30 days of receiving an invoice
from the Licensor provided that:

 

  5.2.1  if the Licence granted has been converted into a non-exclusive licence
in respect of any indication in accordance with clause 11.4, the Licensee shall
only be obliged to reimburse the Licensor for […***…] percent ([…***…]%) of the
relevant outgoings incurred after the date of conversion; and

 

  5.2.2  the Licensee shall not be required to make any contribution to any
costs or expenses (including but not limited to lawyers’ and patent agents’ fees
and expenses) incurred by the Licensor as a direct result of […***…].

 

6. Infringement

 

6.1 Each party will notify the other in writing of any misappropriation or
infringement of any Intellectual Property Rights in the Licensed Technology of
which the party becomes aware.

 

*** Certain confidential information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

 

4



--------------------------------------------------------------------------------

6.2 The Licensee has the first right (but is not obliged) to take legal action
at its own cost against any misappropriation or infringement of any rights
included in the Licensed Technology. The Licensee must discuss any proposed
legal action with the Licensor prior to the legal action being commenced.

 

6.3 If the Licensee takes legal action under clause 6.2, the Licensee will:

 

  6.3.1  indemnify and hold the Licensor and the University harmless against all
costs (including lawyers’ and patent agents’ fees and expenses), claims, demands
and liabilities arising out of or consequent upon such activities and will
settle any invoice received from the Licensor in respect of such costs, claims,
demands and liabilities within 30 days of receipt; and

 

  6.3.2  treat any award of damages (including, without limitation, punitive
damages) as Net Sales for the purposes of clause 8, however the Licensee shall
be entitled to deduct from such award of damages all costs and expenses incurred
in such legal action; and

 

  6.3.3  keep the Licensor regularly informed of the progress of the legal
action, including, without limitation, any claims affecting the scope of the
Licensed Technology.

 

6.4 If the Licensee has notified the Licensor in writing that it does not intend
to take any action in relation to the misappropriation or infringement or the
Licensee has not taken any such action within thirty (30) days of the
notification under clause 6.1, the Licensor may take such legal action at its
own cost.

 

6.5 The Licensee has the right to take legal action to defend against any claim
by a third party that the Licensee’s use of the Licensed Technology as
contemplated by this agreement infringes or misappropriates any intellectual
property rights of such third party provided that: the Licensee shall promptly
and completely report to the Licensor on the existence, nature, progress and
management of any such action; and, that the Licensee shall not be entitled to
take any steps or initiate any proceedings on behalf of or in the name of the
Licensor without the Licensor’s prior written consent.

 

7. Confidentiality

 

7.1 Subject to clauses 7.2, 7.3 and 7.4, each party (being a receiving or
disclosing party as the case may be) will keep confidential the Confidential
Information of the other party and will not disclose or supply the Confidential
Information to any third party or use it for any purpose, except in accordance
with the terms and objectives of this agreement.

 

7.2 The Licensor may disclose the Licensed Technology to prospective licensees
of the Licensed Technology in fields and/or territories other than the Field
and/or Territory.

 

7.3 The Licensee may disclose to sub-licensees of the Licensed Technology such
of the Confidential Information as is necessary for the exercise of any rights
sub-licensed provided that the Licensee shall ensure that such sub-licensees
accept a continuing obligation of confidentiality in the same terms as this
clause before the Licensee makes any disclosure of the Confidential Information.

 

7.4 Clause 7.1 will not apply to any Confidential Information which:

 

  7.4.1  is known to the receiving party before disclosure, and not subject to
any pre-existing obligation of confidentiality owed to the disclosing party; or

 

  7.4.2  is or becomes publicly known without the fault of the receiving party;
or

 

5



--------------------------------------------------------------------------------

  7.4.3  is obtained by the receiving party from a third party in circumstances
where the receiving party has no reason to believe that there has been a breach
of an obligation of confidentiality owed to the disclosing party; or

 

  7.4.4  the receiving party can establish by reasonable proof was substantially
and independently developed by officers or employees of the receiving party who
had no knowledge of the disclosing party’s Confidential Information; or

 

  7.4.5  is approved for release in writing by an authorised representative of
the disclosing party; or

 

  7.4.6  the receiving party is required to disclose by law, provided that,
where legally possible, the receiving party makes reasonable efforts to notify
the disclosing party of the impending disclosure in time for the disclosing
party to appear and oppose the disclosure.

 

8. Royalties and other payments

 

8.1 The Licensor will invoice the Licensee for the Signing Fee shortly after
signature of this agreement and the Licensee must settle half of the invoiced
amount within […***…] days of receipt of the invoice, and the other half on or
before […***…].

 

8.2 The Licensee will pay to the Licensor a royalty equal to the Royalty Rate on
all Net Sales of Licensed Products. Royalty payments under this clause 8.2 shall
be made by Licensee to Licensor within […***…] of the expiration of each Licence
Year.

 

8.3 Where a Licensed Product is sold in combination with other products or
materials, the ‘gross selling price’ for the purpose of determining Net Sales
will be calculated in accordance with the following formula:

 

A

       x              B                        B + C           

 

Where:

 

A is the average gross selling price of the combination package during the
Licence Year; and

 

B is the average gross selling price of the Licensed Product during the Licence
Year if Marketed separately, or, if not Marketed separately, the market price of
the Licensed Product if it was Marketed separately; and

 

C is the aggregate of the average gross selling prices of the other products or
materials used in the combination package during the Licence Year if Marketed
separately, or, if not Marketed separately, the market price of the combination
package if it was Marketed separately.

 

8.4 In the event that the royalties paid to the Licensor under clause 8.2 do not
amount to the Minimum Sum, the Licensee must pay the difference between the
royalties paid under clause 8.2 and the Minimum Sum in each Licence Year where a
Minimum Sum applies.

 

8.5

The Licensee will pay to the Licensor a royalty equal to the Fee Income Royalty
Rate on all up-front, milestone and other one-off payments (other than payments
made solely in relation to research provided by the Licensee) received by the
Licensee under or in connection with all sub-licences and other contracts
granted by the Licensee with respect to the Licensed Technology. Any payments
arising under this clause 8.5 between the date of this agreement and the start
of the first Licence Year shall be paid by the Licensee to the Licensor within
[…***…] of the first day of the Licence Year. Any payments arising under this
clause 8.5 during the first Licence Year, or

 

*** Certain confidential information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

 

6



--------------------------------------------------------------------------------

 

during any subsequent Licence Year, shall be paid by the Licensee to the
Licensor within […***…] of the first day of the following Licence Year.

 

8.6 The Licensee will pay to the Licensor the Milestone Fee in respect of each
Milestone within […***…] of the date on which each Milestone is achieved by the
Licensee or a sub-licensee.

 

8.7 The Signing Fee and the Milestone Fee are non-refundable and will not be
considered as an advance payment on royalties payable under clause 8.2. No part
of the Minimum Sum will be refundable or applicable to succeeding Licence Years.

 

8.8 Subject to the use by the Licensee of a commercially reasonable quantity of
Licensed Products for promotional sampling, the Licensee must not accept or
solicit any non-monetary consideration that represents a materially significant
proportion of the benefit accruing to the Licensee when Marketing Licensed
Products or when issuing sub-licences of the Licensed Technology without the
prior written consent of the Licensor, such consent not to be unreasonably
withheld.

 

8.9 The Licensee will make all payments in United States dollars ($) and all
dollar ($) amounts in this agreement are United States dollars. Exchange rates
for currency will be determined on the last business day of each complete
quarter, using the average of the daily buying and selling rates quoted by
Barclays Bank plc during that quarter. Where the Licensee has to withhold tax by
law, the Licensee will deduct the tax, pay it to the relevant taxing authority,
and supply the Licensor with a Certificate of Tax Deduction at the time of
payment to the Licensor.

 

8.10 In the event that full payment of any amount due from the Licensee to the
Licensor under this agreement is not made by any of the dates stipulated, the
Licensee shall be liable to pay interest on the amount unpaid at the rate of
[…***…] per cent ([…***…]%) over the base rate for the time being of Barclays
Bank plc, from the date when payment was due until the date of actual payment.

 

9. Reasonable Endeavours

 

The Licensee must use its reasonable endeavours to develop, exploit and Market
the Licensed Technology to maximise the financial return for both parties and in
accordance with the Development Plan.

 

10. Royalty Reports and Audit

 

10.1 The Licensee will provide the Licensor with a royalty report within […***…]
after the close of each Licence Year for each Licensed Product Marketed by the
Licensee. Each Royalty Report will:

 

  10.1.1  set out the Net Sales of each Licensed Product Marketed by the
Licensee;

 

  10.1.2  provide a calculation of the royalties due;

 

  10.1.3  provide a statement showing whether or not royalties due exceed the
Minimum Sum and, if so, by how much;

 

  10.1.4  set out details of any deductions made under clause 10.2 below; and

 

  10.1.5  set out the steps taken during the Licence Year to:

 

  (i) develop the Licensed Technology in order to facilitate its commercial
exploitation and in accordance with the Development Plan; and

  (ii) promote and market Licensed Products.

 

  10.1.6  provide sufficient data (in outline form) to provide a reasonable
indication or estimate of the actual or expected market share of the Licensee.
This obligation is not intended to place a significant additional financial
burden on the Licensee.

 

*** Certain confidential information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

 

7



--------------------------------------------------------------------------------

10.2 If the Licensee or sub-licensee has to pay royalties to a third party
(other than an Affiliate), for the right to make, have made, use, have used,
Market or have Marketed a Licensed Product, then the Licensee or sub-licensee
will be entitled to deduct from all payments due to the Licensor under clause
8.2 the amount of royalties actually paid to that third party, up to a maximum
amount of […***…]% of the royalties that would otherwise be due to the Licensor
in the absence of such third party under clause 8.2.

 

10.3 If a Licensed Product Marketed by the Licensee is re-Marketed by an
Affiliate or an entity over which the Licensee exercises Control, the royalty on
each such Licensed Product will be calculated on the highest of the prices at
which it is Marketed or re-Marketed.

 

10.4 The Licensee must keep complete and accurate accounts of all Licensed
Products Marketed by the Licensee in each Licence Year for at least 6 years. The
Licensor may, through an independent certified accountant, audit all such
accounts on at least 30 days written notice no more than once each Licence Year
for the purpose of determining the accuracy of the Royalty Reports and payments.
Such independent certified accountant shall be reasonably acceptable to Licensee
and shall be subject to obligations of confidentiality at least as restrictive
as those set forth herein.

 

11. Duration and Termination

 

11.1 This agreement will take effect on the date of signature and will continue
in force,with respect to the Application, for the life of any patent that issues
in response to that Application.

 

11.2 If either party commits a material breach of this agreement, and the breach
is not remedied (where remediable) within the period allowed by notice given by
the other party in writing calling on the party in breach to effect such remedy
(such period being not less than 30 days), the other party may then by further
written notice terminate this agreement with immediate effect.

 

11.3 The Licensee may terminate this agreement for any reason at any time after
the third anniversary of this agreement on six (6) months’ written notice
whereupon the Licensor may, in its discretion, bring all sub-licenses to an end
within thirty (30) days of that same date.

 

11.4 In the event that the Licensee fails to achieve:

 

  11.4.1  any of Milestones A, B, C or E as detailed in Schedule 2 of this
agreement within the first […***…] Licence Years;

 

  11.4.2  Milestone D within the first […***…] Licence Years,

 

the Licensor, […***…], in respect only of the particular indications for which
the Milestones have not been achieved, convert this Licence into a non-exclusive
licence for the relevant indications. If the Licensor […***…], the Licensor
will, within […***…] of the expiration of the milestone period, notify the
Licensee in writing of the effective date of the conversion and the remaining
terms and conditions of this Licence shall continue to apply unchanged to the
relevant indication.

 

11.5 The Licensor may terminate this agreement:

 

  11.5.1 

immediately by written notice, if the Licensee has a petition presented for its
winding-up, or passes a resolution for voluntary winding-up otherwise than for
the purposes of a bona fide amalgamation or reconstruction, or compounds with
its creditors, or has a receiver or administrative receiver appointed of all

 

*** Certain confidential information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

 

8



--------------------------------------------------------------------------------

 

or any part of its assets, or enters into any arrangements with creditors, or
takes or suffers any similar action in consequence of debts; or

 

  11.5.2  on 30 days written notice if:

 

  (i) the Licensee challenges the validity of the Application; or

 

  (ii) Licensee has materially breached one or more terms of this Agreement
(including but not limited to clause 9) and such breach has remained uncured
within a reasonable time (but no less than 30 days) after written notice by
Licensor; or

 

  (iii) the Licensee fails to pay any sum due under clause 8.1 in accordance
with the terms of clause 8.1.

 

11.6 Subject to clause 11.7 below, on the expiry, the valid termination by
Licensor, or valid termination by Licensee of this agreement, the Licensee:

 

  11.6.1  must bring all sub licences to an end on the same date provided that
the Licensor complies with the terms of clause 2.5; and

 

  11.6.2  shall pay to the Licensor all outstanding royalties and other sums due
under this agreement; and

 

  11.6.3  shall provide the Licensor with details of the stocks of Licensed
Products held at the point of termination; and

 

  11.6.4  may continue to use the Licensed Technology in order to meet any
existing commitments for the supply of Licensed Products already made by the
Licensee at the date of termination or expiration; and

 

  11.6.5  grants the Licensor an irrevocable, non-transferable, non-exclusive
licence to develop, make, have made, use and Market the Licensee’s Improvements.

 

11.7 In the case of the valid termination of this agreement by the Licensee due
to a material breach of this agreement by the Licensor, only part 11.6.4 of
clause 11.6 above shall apply.

 

11.8 Termination of this agreement, whether for breach of this agreement or
otherwise, shall not absolve the Licensee of its obligation to accrue and pay
royalties under the provisions of clause 8 of this agreement for the duration of
any notice period.

 

11.9 Clauses 4.2, 6.3, 11.6, 11.7, 12, 13.4, 13.6, 13.13 and 13.14 will survive
the termination or expiration of this agreement, for whatever reason,
indefinitely.

 

11.10  Clauses 7 and 10.4 will survive the termination or expiration of this
agreement, for whatever reason, for a period of 6 years.

 

12. Liability

 

12.1 Except as otherwise provided herein, to the fullest extent permissible by
law, the Licensor does not make any warranties of any kind including, without
limitation, warranties with respect to:

 

  12.1.1  the quality of the Licensed Technology;

 

  12.1.2  the suitability of the Licensed Technology for any particular use;

 

  12.1.3  whether the Application will be granted.

 

12.2 The Licensor warrants and represents that:

 

9



--------------------------------------------------------------------------------

  12.2.1  as at the date of this agreement and based on the information known to
the Licensor but without having made any further or special enquiries, the
Licensor is not aware of any current third party challenge or opposition to the
Application and is not aware of any grounds upon which such a claim might be
made, […***…];

 

  12.2.2  as at the date of this agreement and based on the information known to
the Licensor but without having made any further or special enquiries the
Licensor believes in good faith that it is the sole and unencumbered owner of
the Intellectual Property Rights in the Licensed Technology; and

 

  12.2.3  as at the date of this agreement and based on the information known to
the Licensor but without having made any further or special enquiries, the
Licensor is not aware of any other licenses, options or other agreements entered
into prior to the date of this agreement by the Licensor that will restrict or
prevent the performance of this agreement.

 

12.3 Each party represents and warrants to the other party that:

 

  12.3.1  it is a corporation duly organized and validly existing under the laws
of the state or country of its incorporation, and (i) has the complete and
unrestricted power and right to enter into agreements of this nature and
(ii) has taken all necessary action on its part required to authorize the
execution and delivery of this agreement;

 

  12.3.2  this agreement and performance of each party’s obligations under this
agreement have been duly authorized, executed and delivered by such party and
constitutes a legal, valid and binding obligation of such party enforceable
against such party in accordance with its terms except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, receivership,
moratorium, fraudulent transfer, or other similar laws affecting the rights and
remedies of creditors generally and by general principles of equity, whether
enforceability is considered a proceeding at law or equity.

 

12.4 The Licensee agrees to indemnify the Licensor and the University and hold
the Licensor and the University harmless from and against any and all claims,
damages and liabilities:

 

  12.4.1  asserted by third parties (including claims for negligence) which
arise directly or indirectly from the use of the Licensed Technology or the
Marketing of Licensed Products by the Licensee and/or its sub-licensees or
sub-sub-licensees; and/or

 

  12.4.2  arising directly or indirectly from any breach by the Licensee of this
agreement

 

provided that the Licensee shall not be required to indemnify the Licensor in
respect of any claims, damages or liabilities arising directly from the material
breach of this agreement by the Licensor.

 

12.5 The Licensor will use its reasonable endeavours to avoid, dispute, resist,
appeal, compromise or defend any Indemnified Claim and to minimise its losses,
claims, liabilities, costs, charges and expenses. The Licensor will not (except
as required by law) take any material action (including but not limited to any
admission, compromise, settlement or discharge of any claim) in respect of any
Indemnified Claim without the consent of the Licensee (which will not be
unreasonably withheld or delayed).

 

*** Certain confidential information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

 

10



--------------------------------------------------------------------------------

12.6 The Licensee undertakes to make no claim against any employee, student,
agent or appointee of the Licensor or of the University, being a claim which
seeks to enforce against any of them any liability whatsoever in connection with
this agreement or its subject-matter.

 

12.7 Subject to clause 12.8, the liability of either party for any breach of
this agreement, or arising in any other way out of the subject-matter of this
agreement, will not extend to incidental or consequential damages or to any loss
of profits.

 

12.8 The maximum liability of the Licensor to the Licensee under or otherwise in
connection with this agreement or its subject-matter will not exceed the
aggregate sum of all fees and royalties paid to the Licensor under this
agreement provided that such maximum liability protection will not apply where:

 

  12.8.1  The Licensor terminates this agreement other than in accordance with
the terms of clause 11.5; or

 

  12.8.2  The Licensor unreasonably withholds consent (“reasonableness” is as
defined by clause 13.9 below) under clauses 2.4.3, 2.5.1 or 13.8.

 

13. General

 

13.1 Registration - The Licensee must register its interest in the Licensed
Technology with any relevant authorities in the Territory as soon as legally
possible. The Licensee must not, however, register an entire copy of this
agreement in any Territory without the prior written consent of the Licensor.
Notwithstanding the foregoing, Licensor acknowledges and consents that Licensee
may file the text of this agreement as an exhibit to a report on U.S. Securities
and Exchange Commission Form 8-K or 10-Q as may be required.

 

13.2 Advertising - The Licensee must not use the name of the Licensor, the
University or the Inventor in any advertising, promotional or sales literature,
without the Licensor’s prior written approval.

 

13.3 Packaging - The Licensee will ensure that the Licensed Products and the
packaging associated with them are marked suitably with any relevant patent or
patent application numbers to satisfy the laws of each of the countries in which
the Licensed Products are sold or supplied and in which they are covered by the
claims of any patent or patent application, to the intent that the Licensor
shall not suffer any loss or any loss of damages in an infringement action.

 

13.4 Thesis - This Agreement shall not prevent or hinder registered students of
the University from submitting for degrees of the University theses based on the
Licensed Technology; or from following the University’s procedures for
examinations and for admission to postgraduate degree status.

 

13.5 Taxes - Where the Licensee has to make a payment to the Licensor under this
agreement which attracts value-added, sales, use, excise or other similar taxes
or duties, the Licensee will be responsible for paying those taxes and duties.

 

13.6 Notices -

 

  13.6.1  All notices to be sent to the Licensor under this agreement should be
sent, by post and fax unless agreed otherwise in writing, until further notice
to: The Managing Director, Isis Innovation Ltd, Ewert House, Ewert Place,
Summertown, Oxford, OX2 7SG, Fax: 01865 280831. All notices should indicate the
Isis Project No.

 

11



--------------------------------------------------------------------------------

  13.6.2  All notices to be sent to the Licensee under this agreement should be
sent, until further notice, to the Licensee’s Contact and Address indicating the
Isis Project No.

 

13.7 Force Majeure - If performance by either party of any of its obligations
under this agreement (not including an obligation to make payment) is prevented
by circumstances beyond its reasonable control, that party will be excused from
performance of that obligation for the duration of the relevant event.

 

13.8 Assignment -

 

  13.8.1  Other than in accordance with this clause 13.8, no party may assign
any of its rights or obligations under this agreement in whole or in part,
except to an Affiliate and only for so long as it remains an Affiliate, without
the prior written consent of the other party (such consent not to be
unreasonably withheld).

 

  13.8.2  The Licensee may assign the whole of this agreement to any legal
entity to which it sells the whole or substantially the whole of its business or
that part of its business to which this agreement relates and including
circumstances where the Licensee undergoes a change of Control, on condition
that:

 

  (i) the Licensee first obtains from any such proposed assignee a binding
undertaking in writing in favour of the Licensor to abide by and assume all of
the Licensee’s obligations under this agreement; and

 

  (ii) the Licensee […***…].

 

13.9 Reasonableness -

 

  13.9.1  For the purposes of clauses 2.4.3, 2.5.1, 12.8.2 and 13.8,
“reasonableness” shall be assessed according to an objective standard of
reasonableness […***…].

 

  13.9.2  In the event that the Licensee disputes the reasonableness of the
Licensor’s position, the parties agree to refer the issue to any court of
competent jurisdiction for determination.

 

13.10  Severability - If any of the provisions of this agreement is or becomes
invalid, illegal or unenforceable, the validity, legality or enforceability of
the remaining provisions will not in any way be affected or impaired. The
parties will, however, negotiate to agree the terms of a mutually satisfactory
provision, achieving as nearly as possible the same commercial effect, to be
substituted for the provision found to be void or unenforceable.

 

13.11  No Partnership etc - Nothing in this agreement creates, implies or
evidences any partnership or joint venture between the Licensor and the Licensee
or the relationship between them of principal and agent.

 

13.12  Entire Agreement - This agreement constitutes the entire agreement
between the parties in relation to the Licence and the subject matter hereof,
and neither party has relied on any previous or contemporaneous statements or
representations, oral or written, in agreeing to enter into this agreement.
Specifically, but without limitation, this agreement does not impose or imply
any obligation on the Licensor or the University to conduct development work.
Any arrangements for such work must be the subject of a separate agreement
between the University and the Licensee.

 

*** Certain confidential information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

 

12



--------------------------------------------------------------------------------

13.13  Variation - Any variation of this agreement must be in writing and signed
by authorised signatories for both parties. For the avoidance of doubt, the
parties to this agreement may rescind or vary this agreement without the consent
of any party that has the benefit of clause 13.14.

 

13.14  Rights of Third Parties - The parties to this agreement intend that by
virtue of the Contracts (Rights of Third Parties) Act 1999 the University and
the people referred to in clause 12.6 will be able to enforce the terms of this
agreement intended by the parties to be for their benefit as if the University
and the people referred to in clause 12.6 were party to this agreement.

 

13.15  Governing Law - This Agreement is governed by English Law, and the
parties submit to the exclusive jurisdiction of the English Courts for the
resolution of any dispute which may arise out of or in connection with this
Agreement.

 

13.16  Counterparts - This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. In making proof of this Agreement, it
shall not be necessary to produce or account for more than one such counterpart.

 

13.17  Further Assurances - The parties hereto shall execute such further
documents and perform such reasonable further acts as may be reasonably
necessary to comply with the terms of this agreement and consummate the
transactions herein provided.

 

13



--------------------------------------------------------------------------------

SCHEDULE 1 - DEFINITIONS

(Clause 1)

 

Affiliate means any company or legal entity Controlling or Controlled by the
Licensee.

 

Application means:

 

(a) the patent application set out in schedule 2 of this agreement (should more
than one application be listed), the term Application shall be understood to
mean Applications;

 

(b) any patents granted in response to that application;

 

(c) any corresponding foreign patents and applications which may be granted to
the Licensor in the Territory based on and deriving priority from that
application; and

 

(d) any addition, continuation, continuation-in-part, division, reissue, renewal
or extension based on that application.

 

Confidential Information means in relation to each party any materials, trade
secrets or other information disclosed by that party to the other, and that are
necessary or desirable for the negotiation or performance of this agreement,
including:

 

(a) the Licensed Technology, to the extent that it is not disclosed by the
Application when published; and

 

(b) financial terms, dates and time periods under this agreement.

 

Control means:

 

(a) ownership of more than 50% of the voting share capital of the relevant
entity; or

 

(b) the ability to direct the casting of more than 50% of the votes exercisable
at a general meeting of the relevant entity on all, or substantially all,
matters.

 

Development Plan means the product development plan referencing this agreement
and separately agreed to in writing by the parties.

 

Documents means the documents and materials set out in schedule 2 of this
agreement.

 

Fee Income Royalty Rate means the royalty rate set out in schedule 2 of this
agreement.

 

Field means the field set out in schedule 2 of this agreement.

 

Improvement means any development of the Licensed Technology which would, if
commercially practised, infringe and/or be covered by a claim being prosecuted
in the Application.

 

Indemnified Claim means any claim under which the Licensor and the University
are entitled to be indemnified under clause 12.4.

 

Intellectual Property Rights means any and all rights in inventions, patents,
trade marks, service marks, copyright, database rights, moral rights, rights in
designs, know-how, confidential information and all or any other intellectual or
industrial property rights, whether or not registered or capable of
registration.

 

Inventor means the inventor or inventors named in the Application and identified
in the schedule 2.

 

Know-how means all confidential information, whether patentable or not, relating
to the Application that has been communicated to the Licensee by the Licensor or
the Inventor before the date of this agreement or is communicated to the
Licensee by the Licensor or the Inventor under this agreement.

 

Licence means the licence granted by the Licensor to the Licensee under clause
2.1 of this agreement.

 

14



--------------------------------------------------------------------------------

Licensed Product means any product, service or composition which is entirely or
partially produced by means of or with the use of the Licensed Technology and
that is covered by a Valid Patent Claim on a country by country basis. A Valid
Patent Claim means a claim in a granted or issued patent that has not been
invalidated in a final decision rendered by a court or administrative body of
competent jurisdiction and from which no further appeal may be taken.

 

Licensed Technology means all the Licensor’s Intellectual Property Rights in:

 

(a) the Application;

 

(b) the Know-how;

 

(c) the Documents; and

 

(d) the Licensor’s Improvements.

 

Licensee’s Contact and Address means the address for the Licensee set out in
schedule 2 of this agreement.

 

Licensee’s Improvements means any Improvements made prior to the second
anniversary of this agreement by the Licensee.

 

Licence Year means each calendar year beginning on January 1 for the duration of
this agreement.

 

Licensor’s Improvements means any Improvements made prior to the second
anniversary of this agreement solely by either or both of the Inventors within
the Field of which the Licensor has been made aware and is legally able to
license.

 

Market means offering to sell, lease, licence or otherwise commercially exploit
the Licensed Product or the sale, lease, licence or other commercial
exploitation of the Licensed Product.

 

Milestone and Milestone Fee means the milestones, and the amounts payable on
achievement of each of the milestones, set out in schedule 2 of this agreement.

 

Minimum Sum means the minimum sum or sums set out in schedule 2 of this
agreement.

 

Net Sales means the gross selling price of the Licensed Product in the form in
which it is Marketed by the Licensee (except in cases of Marketing by a
distributor, agent, or contractual partner of the Licensee or any sub-licensee
or sub-sub-licensee in which case the transfer price paid to Licensee shall be
used instead of the gross selling price, but in no event shall the transfer
price used to calculate Net Sales be less than […***…]% of the Licensee’s direct
selling price), less:

 

(a) trade, quantity or cash discounts actually given; and

 

(b) outbound carriage and packaging expenses actually paid; and

 

(c) customs duties, sales taxes or other taxes imposed upon and paid with
respect to such sales (excluding personal taxes).

 

Non-Commercial Use means academic and research purposes and the purposes of
non-commercial clinical patient care, including the right for the University to
use the Licensed Technology and the Licensee’s Improvements as enabling
technology in other research projects.

 

Retail Price Index means the General Index of Retail Prices for all items which
is published in the United Kingdom in the Monthly Digest of Statistics by the
Office for National Statistics or any replacement of it.

 

Royalty Rate means the royalty rate or rates set out in schedule 2 of this
agreement.

 

Royalty Report means the report to be prepared by the Licensee under clause 10.1
of this agreement.

 

*** Certain confidential information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

 

15



--------------------------------------------------------------------------------

Signing Fee means the signing fee set out in schedule 2 of this agreement.

 

Territory means the territory or territories set out in schedule 2 of this
agreement,.

 

University means the Chancellor, Masters and Scholars of the University of
Oxford whose administrative offices are at the University Offices, Wellington
Square, Oxford OX1 2JD.

 

16



--------------------------------------------------------------------------------

SCHEDULE 2

 

Application:

   International Patent Application No. PCT/GB98/00690, which was filed on
4th March 1998 and entitled “Non-Invasive Prenatal Diagnosis”

Inventors:

   LO, Yuk-Ming, Dennis; WAINSCOAT, James, Stephen.

Territory (clause 2.1):

   USA, Canada and Europe (except for Rhesus D blood typing using real time PCR
in Europe).      “Europe” in this agreement means Austria, Belgium, Denmark,
Finland, France, Germany, Great Britain, Ireland, Italy, Luxemburg, Monaco, the
Netherlands, Portugal, Spain, Sweden and Switzerland.

Field (clause 2.1):

   All fields and use except      a) Rhesus D blood typing using real time PCR
for the test in Europe; and      b) the manufacture or sale of kits for prenatal
gender testing. For the avoidance of doubt, this is not intended to prohibit the
manufacture or sale of kits relating to sex linked disorders where gender
determination is required.

Documents (clause 2.6):

   The Application.

Signing Fee (clause 8.1):

   $[…***…]

Royalty Rate (clause 8.2):

   […***…]% of Net Sales

 

Royalty Stacking (clause 10.2): Up to a maximum of […***…]% royalties due to
Licensor.

 

Minimum Sum (clause 8.4):

 

Licence Year

--------------------------------------------------------------------------------

   Minimum
Sum


--------------------------------------------------------------------------------

1 (year ending 1 January 2007)

   $ […***…]

2 (year ending 1 January 2008)

   $ […***…]

3 (year ending 1 January 2009)

   $ […***…]

4 (year ending 1 January 2010)

   $ […***…]

5 (year ending 1 January 2011)

   $ […***…]

Each year thereafter

   $ […***…]

 

Fee Income Royalty Rate (clause 8.5): […***…]%

 

Milestones and Milestone Fee (clause 8.6):

 

    

Milestone (achieved [...***...])

--------------------------------------------------------------------------------

   Milestone
Fee


--------------------------------------------------------------------------------

A

  

First commercial […***…]

   $ […***…]

B

  

First commercial […***…]

   $ […***…]

C

  

First commercial […***…]

   $ […***…]

D

  

First commercial […***…]

   $ […***…]

E

  

First commercial […***…]

   $ […***…]

F

  

Any other commercial […***…] using the Licensed Technology

   $ […***…]

 

*** Certain confidential information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

 

17



--------------------------------------------------------------------------------

Licensee’s Contact and Address (clause 13.6):

 

Contact

   General Counsel or CEO Address   

SEQUENOM, Inc.

3595 John Hopkins Court,

San Diego,

CA 92121,

USA

Fax    +1-858-202-9205

 

18



--------------------------------------------------------------------------------

AS WITNESS this agreement has been signed by the duly authorised representatives
of the parties.

 

SIGNED for and on behalf of       SIGNED for and on behalf of ISIS INNOVATION
LIMITED:       SEQUENOM INC.: Name:  

Mr. T. Hockaday

     

Name:

 

Dereck Tatman

Position:  

Executive Director

      Position:  

Vice President, Business Development

Signature:   

/s/ T. Hockaday

      Signature:   

/s/ Dereck Tatman

Date:  

October 14, 2005

      Date:  

October 14, 2005

 

19